UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 8, 2013 GREEKTOWN SUPERHOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-53921 27-2216916 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 555 East Lafayette, Detroit, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (313) 223-2999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. Greektown Superholdings, Inc. (“Greektown”) issued a press release dated April 8, 2013,announcing that it had entered into a stockholders agreement with Athens Acquisition LLC, a Delaware limited liability company. A copy of the press release is attached as Exhibit 99.1 to this Current Report, which is incorporated herein by reference in its entirety. Item9.01 Financial Statements and Exhibits. (d) Exhibits Press Release of Greektown Superholdings, Inc. dated April 8, 2013 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEKTOWN SUPERHOLDINGS, INC. Date: April 8, 2013 By: /s/ Michael Puggi Michael Puggi President and Chief Executive Officer EXHIBIT INDEX Number Description 99.1 Press Release of Greektown Superholdings, Inc. dated April 8, 2013
